                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JAMAL A. YOUSEF                               )
                       Plaintiff,             )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:18-CV-92-FL
ANDREW SAUL,Commissioner of                   )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees and defendant’s stipulation for attorney’s fees
under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 28, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$6,432.00 ($6,375.00 in attorney’s fees and $57.00 in expenses).

This Judgment Filed and Entered on August 28, 2019, and Copies To:
Jonathan P. Miller (via CM/ECF Notice of Electronic Filing)
Cassia Parson / Amanda Gilman (via CM/ECF Notice of Electronic Filing)

August 28, 2019                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
